DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification submitted and dated 12/27/2019 is objected to because it is not formatted in the preferred layout for a utility application. 
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.

Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive 
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

Also, this application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ayling (WO 2007/125363 A1).
Regarding claim 1, Ayling discloses a floating and submersible offshore aquaculture installation (abstract) comprising: 
a structure (figure 1a, array 1), 
cages for breeding of fish (figure 2a, enclosure 8; abstract, “…at least one net enclosure…,”), 
and at least two first floats (figure 1a, lower part 5) having adjustable ballasts (page 3, lines 1-5, “…associated winches for adjusting the tension and raising and lowering the array with respect to the surface.”), 
wherein the first floats (5) are located in the lower third of the structure (as shown in figure 1a), 
characterized in that the installation comprises further at least two second floats (figure 1a, upper part 4), the second floats (4) being located in the upper third of the structure (as shown in figure 1a), 
and the second floats (4) being capable to support at most 50% of the weight of the structure (figure 1a shows the array 1 with a cable 6 partially above the water surface, with a majority of the array 1 being underwater, thereby showing how upper portion 4 supports the array 1 below 50% of its weight).

Regarding claim 2, Ayling discloses the limitations of claim 1, and also discloses the first and/or second floats being arranged on two opposite sides of the installation (figure 1a shows two instances of portions 4 and 5 being on opposite sides of array 1).

Regarding claim 3, as dependent on claim 1, Ayling discloses the limitations of claim 1. Ayling also discloses the first floats having the shape of a hull (figure 1a shows lower portion 5 in the shape of a rectangular hull).

Regarding claim 5, as dependent on claim 1, Ayling discloses the limitations of claim 1. Ayling also discloses the floats being vertically movable (page 3, lines 1-5, “[p]referably the strut members are buoys comprising a flotation portion and a ballast portion whereby the strut naturally 

Regarding claim 6, as dependent on claim 1, Ayling discloses the limitations of claim 1. Ayling also discloses the first floats and/or second floats being installed at the ends of the installation at a maximum distance from each other (figure 1 shows instances of portions 4 and 5 being at ends of cables 6 and 7).

Regarding claim 7, as dependent on claim 1, Ayling discloses the limitations of claim 1. Ayling also disclose the second floats having adjustable ballasts (page 3, lines 1-5).

Regarding claim 8, as dependent on claim 1, Ayling discloses the limitations of claim 1. Ayling also discloses the second floats being capable of supporting a maximum of 33% of the weight of the structure (page 3, lines 5-7, “…the buoys can be permitted to rise and fall with tide…,”; page 4, lines 14-16, “…the network structure can be submerged by shortening one or more of the mooring cables and raised again by lengthening the mooring cables.”) and preferably a maximum of 25% of the weight of the structure (page 3, lines 5-7).

Regarding claims 9 and 11, as dependent on claims 7 and 8, respectively, Ayling discloses the limitations of claims 7 and 8. Ayling also discloses the installation comprising a ballast control system for the first and second floats (page 3, lines 5-7, “The winches may incorporate depth sensing devices whereby the buoys can be permitted to rise and fall with tide, if desired, while maintaining the tension of the mounting cables.”) which it makes it possible to achieve a precise distribution of buoyancy (page 3, lines 5-9) between the ballasts of the first and second floats (page 3, lines 5-9), in particular a distribution in which the first floats carry more than 50% of the weight of .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ayling in view of Knott, Sr. (hereinafter “Knott”; US 5,967,086 A).
Regarding claim 4, Ayling discloses the limitations of claim 1, but does not appear to specifically disclose the first and/or second floats being arranged around the entire perimeter of the installation.
Knott teaches first and/or second floats (figures 1-2, tubes 26 and 36) being arranged around an entire perimeter of an installation (figures 1-2, aquaculture system 11 has tubes 26 and 36 surrounding cage 12 of installation 11).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ayling and include the first and/or second floats being arranged around the entire perimeter of the installation, as taught by Knott, in order to support additional structures, such as a handling bridge or railing, that are also arranged around an installation’s perimeter (e.g., Knott, figure 1; column 3, lines 37-39, “Supported above the inner tube 35 by circumferentially spaced apart ballasters 41 is a railing 42.”; column 3, lines 41-45, “Defined by the circular buoy tube 26 is an annular floatation chamber…,”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ayling in view of Panovic (US 2012/0117850 A1).
Regarding claim 10, Ayling discloses the limitations of claim 1, but does not appear to specifically disclose the installation comprising a frame that includes floating elements, in particular hollow tubes.
Panovic teaches a frame (figures 7 and 9, boat 50) that includes floating elements 54 and 56 (figures 7 and 9, pontoons 54 and 56), in particular hollow tubes (figures 7 and 9; paragraph 0043, “…pontoons 54 and 56 are at least partially hollow…,”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ayling and include the installation comprising a frame that includes floating elements, in particular hollow tubes, as taught by Panovic, in order to permit control of water amounts inside hollow tubes (e.g., Panovic, paragraph 0045, “The boat 50 includes a pair of ballast 

Prior Art References
	The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and in at least claim 1. For example, US20150272018 (Menard) discloses a structure, cages for breeding fish, and floats.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571)272-5425. The examiner can normally be reached Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/J.B./Examiner, Art Unit 3647                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647